Citation Nr: 1526742	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a left scapula fracture (excluding temporary total evaluations).  

2.  Entitlement to an initial compensable evaluation for residuals of ruptured colon surgery prior to April 15, 2010, and in excess of 10 percent on or after April 15, 2010 (excluding temporary total evaluations).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1988 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO granted service connection for residuals of a left scapula fracture and residuals of ruptured colon surgery and assigned each disability a separate noncompensable evaluation effective from June 1, 2008.

During the pendency of the appeal, in a July 2010 rating decision, the RO increased the Veteran's evaluation for his residuals of a left scapula fracture to 20 percent effective from June 1, 2008.  In a June 2012 rating decision, the RO also increased the evaluation for the Veteran's residuals of ruptured colon surgery to 10 percent effective from April 15, 2010.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Veterans Benefits Management System contains private treatment records that were translated from Japanese into English and a May 2014 rating decision.  The Virtual VA paperless claims system contains a May 2014 VA medical opinion.  Although these documents were not reviewed by the RO prior to the issuance of the April 2013 statement of the case, the case is being remanded for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. § 20.1304.  The remainder of the documents in the electronic systems are either duplicative of the evidence in the paper claims file or irrelevant to the claims decided herein.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination in May 2012 in connection with his claims currently on appeal.  Thereafter, the Veteran and his representative essentially alleged that these disabilities had increased in severity since that time.  See, January 2015 written brief; May 2013 substantive appeal.  Specifically, since the VA examination, in December 2012, the Veteran underwent surgery associated with his ruptured colon.  Furthermore, in the May 2013 substantive appeal, the Veteran described that, when he would try to lift anything, his entire scapula would swing out of place causing his left side to go numb and become weak to the point where he could not use it for a period of time.  He also asserted that the examiner did not fully understand the questions in the disability benefits questionnaire.  Based on the foregoing, the Board finds that additional examinations should be provided to ascertain the severity and manifestations of the Veteran's residuals of a ruptured colon and residuals of a left scapula fracture.  

In addition, the record shows that the Veteran is in receipt of treatment from a private physician and also from a military base in Japan.  As the most recent treatment records are from 2012, all outstanding, relevant treatment records should be secured.  

Finally, the Board notes that the Veteran's treatment records are partially in Japanese.  Thus, on remand, the AOJ should ensure that all medical treatment records and documents of record that are in Japanese have been translated into English.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder and residuals of a ruptured colon.  A specific request should be made for records from the NH Yokosuka or any other military base in Japan.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records (if they exist).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a left scapula fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the arm in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, to include loss of head of the humerus (flail shoulder), nonunion of humerus (false flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint (with frequent or infrequent episodes and guarding of all arm movement or at the shoulder level only), and/or malunion of the humerus with moderate or marked deformity.  The examiner should further address whether there is any impairment of the clavicle or scapula, to include dislocation of the scapula, nonunion of the scapula with or without loose motion, and/or malunion of the scapula.  

In addition, the examiner should determine if there are any neurological manifestations associated with the residuals of the left scapula fracture.  If so, he or she should provide the findings necessary to evaluate the disability under the rating criteria.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a ruptured colon.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should state whether the Veteran's disability is mild with disturbances of bowel function with occasional episodes of abdominal distress; moderate with frequent episodes of bowel disturbance with abdominal distress; or severe with  diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  This development should include ensuring that all documents written in Japanese have been translated into English.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




